COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 APC HOME HEALTH SERVICES,                     §
 INC.,
                                               §
                                                                No. 08-18-00171-CV
                              Appellant,       §
                                                                   Appeal from the
 v.                                            §
                                                         County Court at Law Number Seven
                                               §
 LUCINA MARTINEZ,                                             Of El Paso County, Texas
                                               §
                                                                (TC# 2017DCV4119)
                              Appellee.        §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause in

accordance with this Court=s opinion. We further order that Appellant recover from Appellee all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 12TH DAY OF DECEMBER, 2019.


                                           ANN CRAWFORD McCLURE, Senior Judge

Before Rodriguez, J., Palafox J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)